Burnside, J.
We are all of opinion, that the affidavit of defence was sufficient. The amount of the judgment in the original action having been made on the fi. fa., by a sale of the defendant’s goods, and in the hands of the sheriff was a substantial satisfaction of the recognisance of bail for stay of execution. Milliken v. Brown, 10 Serg. & Rawle, 188; 1 Rawle, 392. Where the sheriff returns that he has sold goods to the amount of' a certain sum, by virtue of an execution, he is liable for the same. The utmost the defendant below was liable for, if his.affidavit was true, was the costs of the scire facias.
Judgment reversed, and procedendo awarded.